Citation Nr: 1215012	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spine spondylolisthesis with degenerative changes.  

2.  Entitlement to service connection for lumbar spine spondylolisthesis with degenerative changes.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a January 2010 decision, the Board denied the Veteran's petition to reopen his claim for service connection for lumbar spine spondylolisthesis with degenerative changes.  

The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted a Joint Motion for Remand (JMR) by the Veteran's attorney and a representative of the VA General Counsel, vacated the January 2010 Board decision, and remanded the claim for further development consistent with the provisions of the JMR.  

The issue of entitlement to service connection for lumbar spine spondylolisthesis with degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  In an October 1990 rating decision, the RO denied the Veteran's service connection claim for a low back injury; although properly notified of the denial, the Veteran failed to perfect an appeal.  

2.  Evidence associated with the claims file since the October 1990 denial relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar spine spondylolisthesis with degenerative changes and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1990 RO rating decision that denied the Veteran's service connection claim for a low back injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for lumbar spine spondylolisthesis with degenerative changes; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening this service connection claim for lumbar spine spondylolisthesis with degenerative changes at present without detriment to the due process rights of the Veteran.  



New and Material Evidence - Laws and Regulations

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not undertake an examination of the merits of the claim.  The Board, therefore, undertakes a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Factual Background and Analysis

The Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for lumbar spine spondylolisthesis with degenerative changes.  He contends that he has submitted competent and credible lay and medical evidence of a back injury during service.  The parties essentially agreed in their JMR that the Veteran's new theory of service incurrence was sufficient to reopen his claim.  Therefore, the Board again has reviewed the evidence cited below, will adopt the view of the JMR which the Court has endorsed, and reopen the Veteran's claim for service connection for a back disability.  

A claim for service connection for a low back injury was previously considered and denied by the RO in an October 1990 rating decision.  The Veteran failed to perfect his appeal of this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in October 1990 finding that service treatment records were entirely negative for any treatment for, or complaints of, any chronic back injury and the claims file was negative for any showing of degenerative changes to a degree of 10 percent within one year of separation from service.  

At the time of the October 1990 RO decision that denied service connection for a low back injury, the evidence of record consisted of service treatment records; billing records from a private orthopedist; a request for rehabilitation; and the report of a September 1990 VA examination.  

A June 1969 service treatment record noted that back pain had improved somewhat and there was pain only at night.  Otherwise, the service treatment records showed no treatment for a back injury or a back condition.  The Veteran's November 1970 discharge examination revealed no abnormalities of the spine or of the musculoskeletal system.  

Additional evidence of record included four billing or summary records from the early 1980s from an Atlanta orthopedist, A.B.L., M.D., P.C., which indicated that the Veteran had received an occipital block.  There was no indication of back treatment.  

Evidence found in the claims file before October 1990 also included the Veteran's June 1990 request for rehabilitation for a work-related recurrent cervical strain suffered in 1988 at Eastern Airlines.  

Evidence also included the report of a September 1990 VA examination in which the Veteran complained that he hurt his back during basic training while doing regular exercises.  The examiner quoted the Veteran as saying his doctor told him he had a deteriorating disc in his back.  He also said that he was on disability and on worker's compensation, apparently for a neck or shoulder injury from 1982 when he was injured while working as a baggage handler for Eastern Airlines.  X-ray films showed a grade I anterior spondylolisthesis of L5 over S1 and complicating degenerative changes in between L5 and S1.  Diagnosis was history of low back syndrome and lumbar spine spondylolisthesis at L5 on S1 and mild degenerative changes at L5-S1.  

Although notified of the October 1990 denial, the Veteran did not file an appeal.  As such, the October 1990 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the October 1990 RO decision the following evidence has been associated with the claims file: private medical and billing records from various orthopedists and chiropractors dated from the late 1980s to 2009; 1990 records from the state board of workers' compensation; an undated decision of the Social Security Administration (SSA) denying disability benefits; a signed buddy statement; written submissions from the Veteran and his attorney; and a transcript of the Veteran's October 2009 Board hearing.  

A December 1988 record from the Peachtree Orthopedic Clinic showed that the Veteran was out of work in November 1988 for a possible herniated disc.  However, additional private medical records from this facility dated from November 1988 to August 1991 indicate the possible herniated disc was in the cervical spine and not the lumbar spine.  A July 1990 record noted that a review of February 1990 X-ray studies showed some break in the lumbar lordotic curve.  Otherwise, these records detail treatment for pain in the shoulder and neck after an accident while the Veteran was an employee of the former Eastern Airlines.  

Workers' compensation records dated in 1990 revealed that a new rehabilitation plan was drawn up for the Veteran, who faced some physical restrictions in working his former job with Eastern Airlines' ramp service due to lower back pain and recurrent neck pain.  

Billing records from Dr. T.M.H. dated from March 1990 to September 1991 revealed that the Veteran was provided chiropractic services, such as spinal manipulation, apparently in relation to his workers' compensation claim.  

An undated determination by the Social Security Administration (SSA) revealed that the Veteran was denied disability benefits for severe pain in his neck and back and for recurrent cervical strain.  The determination noted that medical records did not show nerve damage in the neck or back causing a lack of strength or control and that the Veteran was able to do work other than his past job.  

In his April 2002 self-styled informal claim to reopen, the Veteran stated that he injured his back while doing heavy lifting in service in 1969 and that he continued to have problems with his back.  

In his December 2005 formal claim to reopen, the Veteran stated that he damaged a disc in his lower back while building highways in Thailand in 1970.  

In signed statements dated in May 2006 and March 2009 the Veteran asserted that he suffered a back injury while in service in Thailand in 1970 when he was an engineer and built highways.  

A signed buddy statement was received in July 2006 from C.H., Jr., a long-time friend of the Veteran's who served in the Army between 1969 and 1971.  C.H. related that post-service the Veteran told him he had developed a herniated disc while in service.  As far as C.H. was concerned, the Veteran's back problems began while the Veteran was on active duty.  

According to a May 2007 signed statement, the Veteran contended that he had been suffering from severe back problems for years since he was discharged from service and that he had been under a doctor's care since.  He listed the names of several doctors, some of whom were now out of business and others whose records had been destroyed.  

Private medical records from Dr. R.D. at Atlanta Orthopedics dated from May 2009 to October 2009 include a May 2009 medical report which noted that "[t]he patient reports that the back pain started around 1970."  

During his October 2009 Board hearing, the Veteran testified that he first injured his back while in basic training while doing exercises.  He went to sick call and was given some medication.  He also said that his back again bothered him when he got to Advanced Individual Training (AIT), and an Army doctor then told him he had a pinched nerve and he was treated with a heat pack.  The Veteran then asserted that his back began to "really bother" him when he got to regular duty in Thailand operating a machine that crushed gravel to construct roads.  He said that Army doctors gave him medication and some therapy, and sent him back to work.  He also testified that doctors have told him he had an old back injury.  (See transcript at pp. 3-4, 6).  

In light of the foregoing, and the views of the parties expressed in the JMR endorsed by the Court, new and material evidence has been received to reopen the claim of entitlement to service connection for lumbar spine spondylolisthesis with degenerative changes.  The evidence submitted subsequent to the October 1990 rating decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied in October 1990 because service treatment records were entirely negative for any treatment for, or complaints of, any chronic back injury and the claims file was negative for any showing of degenerative changes to a degree of 10 percent within one year of separation from service.  Essentially, the RO determined there was no evidence of any chronic back injury during service.  The evidence received subsequent to the October 1990 RO decision includes lay evidence from the Veteran and a service buddy that he injured his back during active service as well as the statement from Dr. R.D. in a May 2009 record that the Veteran said that his back pain began in approximately 1970 when he was on active duty.  

The Veteran's signed statements and Board testimony essentially provide a new theory of service incurrence.  Before the 1990 rating decision the Veteran claimed, according to the September 1990 VA examination, that he hurt his back during basic training.  Since the 1990 rating decision he has claimed that he also hurt his back in service during AIT and while working construction building highways during service in Thailand.  The Board notes that the Veteran is competent to provide lay evidence of in service incurrence of his claimed back pain and injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Moreover, as noted above, the JMR has suggested that the Veteran's lay evidence explaining a different theory of service incurrence is sufficient to reopen the claim.  Further, as noted above, this new evidence is presumed credible for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  As such, the Board finds that the new evidence received tending to show that the Veteran injured his back while on active duty is also material evidence.  

In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether the Veteran suffered an injury or disease during his period of active service that may be etiologically related to his currently diagnosed spinal disability.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for lumbar spine spondylolisthesis with degenerative changes is reopened, and is further addressed in the Remand below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the claim for service connection for lumbar spine spondylolisthesis with degenerative changes is reopened.  To this extent and this extent only, the appeal is granted.  


REMAND

Unfortunately, a remand is required for the issue reopened in this decision and remanded by the Court.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

As an initial matter, the claims file contains a notice that the Veteran was denied disability benefits from the Social Security Administration (SSA) in the past.  However, there is no indication that the RO ever attempted to obtain the Veteran's SSA medical file.  As noted above, disability benefits were denied for severe pain in his neck and back and for recurrent cervical strain.  Medical records associated with the SSA file may be relevant to the question of whether the Veteran's lumbar spine disability is related to service.  

As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim on appeal, the duty to assist requires VA to attempt to obtain these records.  Therefore, on remand the RO/AMC shall attempt to obtain a complete copy of the Veteran's SSA medical file.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

Concerning the Veteran's reopened service connection claim for lumbar spine disability, the Board is of the opinion that after affording the Veteran all reasonable doubt in his favor and in view of the agreement of the parties manifested in the JMR, the Veteran has met the criteria of 38 C.F.R. § 3.159 outlined above supporting the provision of a VA examination and medical opinion.  As noted above in the decision to reopen this claim, there is sufficient medical or lay evidence of: current symptoms of lumbar spine spondylolisthesis with degenerative changes; possible back injuries or back problems during service; and indications that the lumbar spine spondylolisthesis with degenerative changes may be associated with back complaints in service.  

As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion as to whether the Veteran's lumbar spinal disability is related to his period of active service should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This opinion must include a complete rationale for the opinion given.

On remand, the RO/AMC also should obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claim for service connection for a lumbar spine disability.  The Veteran's written submissions and Board testimony indicated that he received treatment at the Atlanta VA Medical Center (VAMC).  The parties in the JMR also noted that VA medical records from the Atlanta VAMC needed to be obtained to fulfill VA's duty to assist the Veteran.  

Therefore, any VA medical records concerned with the Veteran's back disorder shall be obtained on remand.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who have treated him for any back disorder.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation at the VA Medical Center in Atlanta.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC shall contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the likely etiology of his lumbar spine spondylolisthesis with degenerative changes.  The claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine spondylolisthesis with degenerative changes is related to any event or incident claimed to have occurred in service.  In rendering this opinion, the examiner shall specifically consider the Veteran's claimed in-service injuries to the back even though they may not be documented in the service treatment records.  

If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  

4.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the claim on appeal.  When development has been completed, the issue on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


